Citation Nr: 1743707	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-16 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for sinus condition as due to smoke inhalation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that previously, in a November 2014 rating decision, the RO denied the Veteran's claim for entitlement to service connection for sinus condition as due to smoke inhalation.  The Veteran did not file a timely appeal to the 2014 rating decision, and the Veteran's claim was subsequently denied in October 2016 because no new and material evidence had been submitted.  Subsequently, in a statement of the case issued in January 2017, the RO adjudicated the claim on the merits.  

In July 2017, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A November 2014 RO rating decision denied service connection for sinusitis on the basis that there was no evidence that sinusitis was incurred in or was aggravated by service.  The Veteran did not file an appeal.  

2.  Evidence received since the November 2014 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a sinus condition.

3. The present sinus condition was not incurred during service and is not related to any event, injury, or disease in service.


CONCLUSIONS OF LAW

1. The evidence received subsequent to the November 2014 rating decision is new and material and the claim for service connection for a sinus condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (b), 7105 (c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

2. The criteria for the establishment of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In this case, VA has obtained all the Veteran's service treatment records, VA treatment records and all pertinent private treatment records.

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, service treatment records do not show any relevant treatment and the claimed condition is not shown upon separation from active duty service.  There is no current medical evidence to show that the Veteran has the claimed condition due to his active duty service.  The evidence of record indicates the claimed condition did not manifest until several years after separation from active duty service in 1958.  Therefore, an examination and etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claim.


New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A November 2014 RO rating decision denied service connection for sinusitis on the basis that there was no evidence that sinusitis was incurred in or was aggravated by service.  The evidence of record at the time of the November 2014 decision consisted of service treatment records dated from November 1954 through June 1958, and VA treatment records dated from August 2011 through October 2014.
The Veteran was notified of the November 2014 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the decision.  Therefore, the November 2014 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104  (a), 3.156(b), 3.160(d), 20.302, 20.1103.

In August 2016, the Veteran applied to reopen his previously denied claim for service connection for a sinus condition.  The additional evidence received in support of his claim includes private treatment records from ENT Institute received in August 2016 and outpatient treatment records from Texas Valley Coast Bend VA Medical Center, dated from October 2013 to September 2016.  The RO denied the Veteran's claim in an October 2016 rating decision.  In VA Form 9 received in March 2017, the Veteran perfected an appeal to the Board and asserted a new theory for entitlement to service connection for sinus condition.

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  At the hearing before the Board in March 2017, the Veteran testified he was exposed to smoke or residual, as a member of the artillery team onboard the USS Owen, DD536.  He stated that there was lot of smoke while the gun was being fired, and said there was no exhaust system, they had no masks, and nothing to protect them from the smell of smoke.  The Veteran stated he underwent treatment with his private physician for his condition not long after he left the military and continues to receive treatment for his sinus condition.  See Board Hearing Transcript dated in July 2017 at page 9.

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in November 2014.  This evidence is also material because it provides competent lay evidence that the Veteran was exposed to smoke inhalation in-service.  Thus, this evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a sinus condition.  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.

Service Connection

Preliminarily, the Board notes that the claim of entitlement to service connection for sinus condition was adjudicated by the AOJ as a claim to reopen. On the rating decision on appeal the AOJ declined to reopen the claim.  As discussed above, the claim is being reconsidered on the merits because additional medical records and lay evidence have been added to the claims file.  "When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  In this case, the Board finds that no prejudice would accrue to the Veteran in deciding this issue at this time.  In the July 2017 Statement of the Case, the issue was reviewed on the merits.  Therefore, since the issue has already been adjudicated, it is not prejudicial to the Veteran for the Board to adjudicate the matter on its merits.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran is seeking entitlement to service connection for a sinus condition he asserts is related to his active military service.  The service treatment records from November 1954 to June 1958 are silent for complaint, treatment or diagnosis of a sinus condition.  The separation examination is also silent for complaint or treatment of a sinus condition.

The Veteran contended on his Notice of Disagreement (NOD), received in August 2016, as well as at his Board hearing in July 2017, that he was exposed to very heavy artillery discharge smoke from the "big guns" aboard the USS Owen, DD536.  He further asserted he has had sinus problems, severe mucous issues, severe sneezing, and clogged sinuses which also causes problems with his sleep due to his exposure in service.

Post service, the Veteran presented VA treatment records from Texas Valley VA Medical Center, to include Harlingen Community Based Outpatient Clinic, from August 2011 through October 2014, which showed treatment for sinusitis, coughing, but no wheezing or sputum.  He reported having difficulty sleeping at night due to coughing.

A reviewed of private treatment records from ENT Consultation, received in August 2016, shows treatment for sinus infection in May 2016.  The Veteran complained about feeling something in his throat.  He denies frequent antibiotics treatment for sinus infection, denied purulent drainage from the nose, and denied headache or facial pressure.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303 (d) (2016). There is currently no medical evidence of record linking a sinus condition of any kind to service.  Moreover, there is currently no diagnosis of sinusitis.

Thus, there is no lay or medical evidence linking the Veteran's sinus condition to service.  The Board considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v Nicholson, 21 Vet. App. 303 (2007).  Thereby, the Veteran is not competent to definitively state the cause of his sinus condition and the Board affords no probative weight to the Veteran's lay statements. To the extent that the Veteran's testimony may be interpreted as suggesting continuity of symptoms during and since service, the Board finds that such an allegation is not credible.  Such testimony is contradicted by the normal separation examination (which indicated that both the nose and sinuses were normal).  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's sinus condition was caused by an in-service injury or event, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for sinus condition is not warranted.

ORDER

New and material evidence having been received, the claim for service connection for sinus condition is reopened and to this extent, the appeal is granted.

Entitlement to service connection for sinus condition as due to smoke inhalation is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


